The purely conclusory allegations in defendant’s petition that the conviction was procured by reason “of perjury, fraud and misrepresentation of the People’s witnesses as to the identification of petitioner ” did not present any factual issue requiring a hearing (People v. Fanning, 300 N. Y. 593; People v. Oddo, 300 N. Y. 649). The alleged failure of the sentencing court to comply with the mandate of section 480 of the Code of Criminal Procedure cannot be raised by means of a writ of error eoram nobis (People v. Sullivan, 3 N Y 2d 196). Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.